DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A-1 in the reply filed on 4/21/22 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Interpretation
The limitations: “means for...” in the claims, were interpreted as invocation of the 112(6) means plus function interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the “wherein” clause is unclear. It is not clear if the limitation following the phrase “if…” are part of the invention. The "if phrase” renders much of the wherein clause, i.e. the claim, optional. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gisler (US 20120058900).
Regarding claims 1-6 and 10-16, Gisler discloses (paragraph [0269] - paragraph [0272]; paragraph [0293] - paragraph [0300]; paragraph [0342] - paragraph [0347]; figures 52-56) an automatic analysis device (700) comprising:
a first area (702) with an openable/closable door (710) in a portion thereof, in which a consumable item or a sample to be used for analysis can be supplied from outside the device with the door open;
a reaction area (703) located adjacent to the first area in which reaction using the sample is performed;
a first opening/closing means for separating the first area and the reaction area in an openable/closable manner ("air lock");
a first air supply means or an exhaust means (implicitly disclosed, para293) for making the reaction area have a higher pressure than the first area.
[0341] The preferred workflow of any one module is described by the following method steps: [0342] Loading of all required consumables via pre-defined interfaces; [0343] Loading of samples via pre-defined interfaces; [0344] Initiation of a test when all samples to be analysed and all required consumables are loaded; [0345] Output of the result in the form of treated samples (e.g. isolated and purified samples) or of measured data or monitoring results; [0346] Output or disposal of used materials; [0347] Output or disposal of analyzed samples.
	Gisler does not explicitly disclose control means for controlling drive of the air supply means or the exhaust means according to an open/closed state of the first opening/closing means.
The examiner respectfully submits that one skilled in the art would have been motivated to merely control the driving of air supply means considering open/closed state of the doors for reducing contamination while at the same time saving energy consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/15/22